    Case 1:18-cr-00032-DLF Document 267-1 Filed 12/03/19 Page 1 of 1



TRIAL SUBPOENA TO CONCORD MANAGEMENT AND CONSULTING LLC
                                 ATTACHMENT A


1. All corporate registration documents for Concord Management and Consulting LLC.
2. Documents sufficient to identify the corporate officers of Concord Management and
   Consulting LLC from January 1, 2014 to February 1, 2018.
3. Documents sufficient to identify any Internet Protocol address used by Concord
   Management and Consulting LLC from January 1, 2014 to February 1, 2018.
4. For the time period from January 1, 2014 to February 1, 2018, records reflecting any
   payments from Concord Management and Consulting LLC to any of the following
   entities, either directly or via an intermediary or subsidiary organization: Internet
   Research Agency LLC, Neva News LLC, Commercial News Agency LLC, Internet
   Research LLC, Federal News Agency LLC, MediaSintez LLC, Glavset LLC, MixInfo
   LLC, Azimuth LLC, Novinfo LLC, Nation News LLC, Economy Today LLC.
5. For the time period from January 1, 2014 to February 1, 2018, records reflecting any
   payments made by Concord Management and Consulting LLC for goods or services
   provided to Internet Research Agency LLC, Neva News LLC, Commercial News Agency
   LLC, Internet Research LLC, Federal News Agency LLC, MediaSintez LLC, Glavset
   LLC, MixInfo LLC, Azimuth LLC, Novinfo LLC, Nation News LLC, Economy Today
   LLC.
6. Documents reflecting or relating to any meetings between any individual affiliated with
   the Internet Research Agency, including but not limited to Mikhail Burchik, and any
   individual affiliated with Concord Management and Consulting LLC, including but not
   limited to Yevgeniy Prigozhin.
7. All communications between any individual affiliated with the Internet Research Agency
   and any individual affiliated with Concord Management and Consulting LLC.
8. All communications between any individual affiliated with Concord Management and
   Consulting LLC and any of the following individuals: Mikhail Bystrov, Mikhail
   Burchik, Aleksandra Krylova, Anna Bogacheva, Sergey Polozov, Maria Bovda, Robert
   Bovda, Dzheykhun Aslanov, Vadim Podkopaev, Gleb Vasilchenko, Irina Kaverzina,
   Vladimir Venkov, and Elena Khusyaynova.
9. Calendar entries for Yevgeniy Prigozhin for the time period January 1, 2014 to February
   1, 2018.
